MEMORANDUM **
Daniel Carnevale appeals his sentence imposed following his guilty plea to possession of unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3). He contends that the district court plainly erred in making non-jury sentencing findings supporting upward adjustments for amount of loss and possession of means of *104identification obtained by the use of another means of identification under U.S.S.G. § 2Bl.l(b). The record does not show how the district court would have proceeded had it known that the Sentencing Guidelines were advisory rather than mandatory. Accordingly, we remand for the district court to answer the question whether the sentence would have been materially different if it had known that the Guidelines were advisory. See United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.